Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .		  
				   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 
	The independent claim 1 from U.S. Application 16/864,378 is compared with independent claim 1 of U.S. Patent No. 10,685,710, which is shown below.

U.S. Application 16/864,378
U.S. Patent No. 10,685,710
a nonvolatile memory
a nonvolatile memory
and a controller configured to: receive first data from a host
and a controller including a randomizer, the controller configured to: receive first data from an external device
encode the first data to generate an error correction code
encode the first data to generate an error correction code
generate second data that includes the first data and the error correction code
generate, by the randomizer, second data which is randomized, the size of the second data being smaller than the size of the first data
randomize the second data to generate third data
generate, by the randomizer, second data which is randomized, the size of the second data being smaller than the size of the first data; generate third data which includes the first data, the error correction code, and the second data, the size of the third data being the size of a write unit of the nonvolatile memory

generate third data which includes the first data, the error correction code, and the second data, the size of the third data being the size of a write unit of the nonvolatile memory
randomize the fourth data to generate fifth data, the size of the fifth data being smaller than the size of the first data

generate third data which includes the first data, the error correction code, and the second data, the size of the third data being the size of a write unit of the nonvolatile memory
generate sixth data that includes the third data and the fifth data, the size of the sixth data being equal to the size of a unit of a write operation to the nonvolatile memory
generate third data which includes the first data, the error correction code, and the second data, the size of the third data being the size of a write unit of the nonvolatile memory
and transmit the sixth data to the nonvolatile memory
and transmit the third data to the nonvolatile memory as write data


Claim 1 of U.S. Application 16/864,378 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,685,710. Although, the conflicting claims are not identical, they are not patentably distinct from each claim 1 of U.S. Patent No. 10,685,710 discloses all of the elements of the independent claim 1 of U.S. Application 16/864,378, except generate fourth data, randomize the fourth data to generate fifth data, the size of the fifth data being smaller than the size of the first data and generate sixth data that includes the third data and the fifth data, the size of the sixth data being equal to the size of a unit of a write operation to the nonvolatile memory. However, even though claim 1 of U.S. Patent No. 10,685,710 does not explicitly state generate fourth data, randomize the fourth data to generate fifth data, the size of the fifth data being smaller than the size of the first data and generate sixth data that includes the third data and the fifth data, the size of the sixth data being equal to the size of a unit of a write operation to the nonvolatile memory, claim 1 of U.S. U.S. Patent No. 10,685,710 does state generate, by the randomizer, second data which is randomized, the size of the second data being smaller than the size of the first data; generate third data which includes the first data, the error correction code, and the second data, the size of the third data being the size of a write unit of the nonvolatile memory. Thus, generating fourth data, fifth data or sixth data in a sequence is obvious, as first data, second data and third data is already generated. Further, randomizing the fourth, fifth or sixth data is also obvious as claim 1 of U.S. Patent No. 10,685,710 teaches generate, by the randomizer, second data which is randomized, the size of the second data being smaller than the size of the first data, thus, randomizing fourth data to generate fifth data and further, sixth data can be done, and wherein, the size of the fifth data being smaller than the size of the first data and the size of the sixth data being equal to the size of a unit of a write operation to the nonvolatile memory is a matter or implementation or configuration which also can be done. For example, claim 1 of U.S. Patent No. 10,685,710 already mentions as stated above, generate, by the randomizer, second data which is randomized, the size of the second data being smaller than the size of the first data; .
Independent claim 11 is also is rejected under obviousness-type double patenting over claim 1 of U.S. Patent No. 10,685,710. The same or similar reasoning applies as given above for claim 1.
Dependent claims 2-10 and 12-20 are also rejected under obviousness type double patenting over claims 2-5 and 8-10 of U.S. Patent No. 10,685,710. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  	        

       EA
     6/2/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112